[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION RE CUSTODY AND VISITATION
The parties hereto hereby stipulate to the following and request that the Court enter its Order in accordance herewith:
1. Wife and Husband shall have joint legal custody of their minor daughter, and physical custody of said minor daughter shall remain with the Wife.
2. Husband shall have reasonable and flexible visitation with the minor daughter of the parties.
THE PLAINTIFF
Richard Allyn Shaffer Her Attorney
THE DEFENDANT
Victor J. Cavallo His Attorney